DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Status
Claims 1, 3, 6, 9, 15, 17 and 20 have been amended.
Claims 1-20 are currently pending. 
Response to Arguments
Applicant’s arguments filed 08/19/2022 have been fully considered, but are not persuasive.
Applicant argues that “Thus, Applicant's specification describes an application of a CSD value to an LTF sequence that may include one or more LTF symbols, including data packets. In addition, paragraph [0063] of Applicant's specification states: 
"For an application of CSD to LTF sequences to be effective, the AP 
may assign CSD values and/or ranges of values to different streams, STAs, 
and/or antennas in UL MU-MIMO. In some embodiments, CSD values (e.g., phase shifts) defined in legacy 802.11n/ac for a single user and downlink MU- MIMO can be reused. Since 802.11ax typically uses four times the duration for the OFDM symbol of the data portion (e.g., LTF sequence), larger CSD values than a legacy value may also be used in 802.11ax. The assignment of CSD values to UL MU-MIMO stations may be included in a trigger frame and/or schedule frame of UL MU-MIMO, and/or in a physical layer header like HE-SIG-B. Similar to the legacy 802.11n/ac, one or more tables of CSD values for different numbers of streams, STAs, and/or antennas may be specified in a 802.11ax standard. Further, an order of streams and/or stations specified in a trigger frame and/or schedule frame may be used as an index for looking up and/or recalling respective CSD values or ranges of values from the table." 
(Emphasis added). 

Thus, the CSD values may be applied to an LTF sequence that may include the data portion. When the station sends an HE frame such as shown in FIG. 2 of Applicant's specification, the HE frame may include the common legacy portion, the HE preamble, and the data portion. Because the cyclic shift may apply to the LTF sequence including the data portion and, as described at least in paragraph [0034] of Applicant's specification, the common legacy portion, Applicant's specification supports the application of a cyclic shift value to both the common legacy portion and the data portion of the HE frame as claimed” (see remarks pgs. 9-10).
	In response to applicant’s argument, the examiner respectfully disagrees because applicant’s specification does not disclose the same CSD value being applied to both common legacy portion and data portion of a frame.  The examiner agrees that in a portion of applicant’s specification (e.g., paragraph [0034]), a CSD value being applied to a common portion is disclosed.  The examiner also agrees that in a different potion of applicant’s specification (e.g., paragraph [0057]), a CSD is applied to a data portion, however this data portion is from an AP to STAs and not vice versa, as claimed (i.e., data from STA to AP, uplink).  Although CSD values are being disclosed, nowhere in the specification does it disclose the same CSD value being used for a common portion and data portion of uplink transmission of a single frame.  Accordingly, the argument is not found persuasive.
Applicant further argues that “Yang uses one set of CSD values for the HE preamble and data portions, and a different set of CSD values for the legacy preamble.  Thus, Yang does not apply a single cyclic shift value to both the common legacy portion and the data portion of the HE frame” (see remarks pg. 11).
	In response to applicant’s argument, the examiner respectfully disagrees because Yang discloses one single cyclic shift value (i.e., CSD value) for transmitting the legacy preamble 270, the HE preamble 280 and data symbols 298 (“CSD may be used for transmitting the legacy preamble 270, the HE preamble 280, and/or the data symbols 298”; see Fig. 2; [0040]).  Furthermore, Yang discloses using one single CSD value for all antennas for a single station (“the STA 470 has two antennas 472, 474, the STA 470 may map the −100 ns CSD value to the two antennas 472, 474 via a spatial mapping matrix [1;1], which corresponds to −100 ns for both the antennas 472, 474 for the STA 470. In this aspect, antennas may have the same CSD value when the number of spatial streams is less than a number of antennas for a given STA/user”; see [0045]).  Therefore, even if multiple antennas of the single station were used to transmit Legacy preamble 270, HE preamble 280 and data symbols, all antennas would transmit with the same CSD.  Accordingly, as Yang discloses the argued claim limitation of “using the first cyclic shift applied to a common portion of the HE frame and to a data portion of the HE frame”, the argument is not found persuasive.
	
Claim Objections
Claims 1 and 15  are objected to because of the following informalities:  
Claim 1 recites “the allocated spatial streams”.  There is insufficient antecedent basis for this limitation in the claim, it is suggested to introduce “allocated spatial streams” earlier in the claim.  Similar objection applies to claim 15.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 1 recites “the first cyclic shift applied to a common portion of the HE frame and to a data portion of the HE frame subsequent to the common portion”.  The specification discloses in paragraph [0065] that a CSD is applied to a data portion.  In another area of the specification it is disclose that a CSD is used for legacy preamble (see paragraph [0032]; [0034]).  However, nowhere in the specification does it disclose the same cyclic shift value being applied to both a common portion and data portion of the same uplink frame as being claimed.  Accordingly, the amendment is not supported by the specification.  Similar rejection applies to claims 9 and 15.  
	Claim 1 recites “wherein the indication of the allocated spatial streams is included in a high efficiency (HE) signal-B (HE-SIG-B) field of the frame”.  The specification discloses CSD values included in a HE-SIG-B field of the frame (see paragraph [0034]).  However, nowhere in applicant’s disclosure does it disclose “the allocated spatial streams is included in a HE-SIG-B field”.  
Claim 14 recites “a second indication of a transmission schedule indicative of the allocated spatial streams”.  The specification (paragraph [0035]) discloses “communication addresses (e.g., a MAC address, an IP address, a Station ID, or the like) listed in the trigger frame” as well as CSD values (paragraph [0034]).  However nowhere in the disclosure does it disclose “allocated spatial streams” or that the frame comprises an indication of these allocated spatial streams.  Accordingly, the limitation is not supported by the specification.  	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2016/0241315 A1 with provisional application no. 62/117,135, hereinafter “Kwon”) in view of Chun et al. (US 2018/0310330 A1 with provisional application no. 62/109,622 hereinafter “Chun”) in view of Seok (US 2016/0050659 A1) and further in view of Yang et al. (US 2016/0099764 A1, hereinafter “Yang”).  
As to claim 1:    
Kwon discloses a device (Station (STA); see Fig. 6; [0008]; [0066]) for determining a cyclic shift for a wireless transmission (“determine a cyclic shift value… and transmit, using the RF transceiver, the second frame to the AP through a wireless medium”; see [0008]), the device comprising storage and processing circuitry (“memory 40” and “baseband processor 10”; see [0008]; [0066]) configured to: 
identify a frame received from an access point (“a first STA receives a first frame from an AP”; see [0058]; [0050]), wherein the frame comprises an “indication of” the device (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]), and an indication of a number of respective cyclic shifts allocated to devices (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]; [0058] note: the frame includes at least STA1, STA2 and STA3 as well as a respective CSD for each STA, accordingly the number of CSDs is three for the three devices indicated in the frame (i.e., number of respective cyclic shifts allocated to devices)), the respective cyclic shifts comprising a first cyclic shift having a first propagation delay and a second cyclic shift having a second propagation delay (“the STA applies different cyclic shift values … experience different path delay”; [0041]; [0050] “The CSD may be specified … per space-time stream”; [0076]; [0058]  the examiner interprets there are at least two CSDs where CSD1 (i.e., first cyclic shift) and CSD2 (second cyclic shift) each experience different respective path delays (i.e., first and second propagation delay).  The examiner also interprets CSD1 and CSD2 are specified per space-time stream (i.e., space streams indicative of first and second cyclic shift); note specified per = indicative of), wherein the first cyclic shift is different than the second cyclic shift (“each scheduled STA applies a different cyclic shift value”; see [0050]; [0041]); 
determine, based on the “indication”, that the first cyclic shift applies to the device (“The first STA determines a cyclic shift value to be applied… the cyclic shift value is determined based on an explicit indication of the cyclic shift value in the first frame (i.e., the first STA uses the cyclic shift value that has been assigned to it in the first frame)”; see [0060]; [0050]); and 
cause to send a HE frame in a spatial stream using the first cyclic shift (“The first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium (block 550)”; see Fig. 3; [0061]; [0050] “space-time stream”; see [0074]-[0076] the examiner interprets the processor instructing/executing instructions for the station to transmit as “causing to send”; see Fig. 3; [0066] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the 802.11ax high efficiency uplink multi-user simultaneous transmission/second frame transmitted using a spatial stream using the corresponding cyclic shift as sending a HE frame in a spatial stream using the first cyclic shift) applied to a common portion of the HE frame (“a second frame having a common part and a user-specific part, where the second frame is to be transmitted simultaneously with frames generated by the one or more other STAs, according to the scheduling information, determine a cyclic shift value to be applied to the common part of the second frame”; [0008]“The common part may include the legacy parts of the physical (PHY) layer preamble such as Legacy Short Training Field (L-STF), Legacy Long Training Field (L-LTF), Legacy Signal Field (L-SIG), a Repeated L-SIG Field (RL-SIG), and High Efficiency Signal A Field (RE-SIG-A)”; [0033]; [0046]).
Kwon does not explicitly disclose the “indication of” the device corresponds to an address associated with the device.
However, Chun discloses the frame received from the access point (“AP… transmitting a UL MU trigger frame 2310”; Fig. 23; [0427]-[0428] note: STA receives frame 2310 from the AP), wherein the frame comprises an address associated with the device (“trigger frame 2310 may include control information such as STA identifier (ID)/address information, resource allocation information to be used by each STA”; [0429]), and that the indication of the device corresponds to an address associated with the device (“For example, the STA ID/address information may sequentially indicate the STA 1 to the STA 3”; [0452] “the STA 1 to the STA 3 each may receive allocation of different frequency resources for uplink data frame transmission based on STA ID/address information and resource allocation information included in the UL MU trigger frame 3110”; [0450]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kwon’s indication of the device with Chun’s indication that corresponds to an address associated with the device as it would allow Kwon’s frame to comprise an address associated with the device and to determine, based on the address, that the first cyclic shift applies to the device.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to have the station easily identify itself for participation in UL MU transmission as well as smoothly performing multi-user transmission (Chun; [0023]; [0440]). 
The combined system/method of Kwon and Chun does not explicitly disclose wherein the indication of the allocated spatial streams is included in a high efficiency (HE) signal-B (HE-SIG-B) field of the frame.
However, Seok discloses wherein the indication of the allocated spatial streams is included in a high efficiency (HE) signal-B (HE-SIG-B) field of the frame (“the number of spatial streams to be transmitted to each of the HE STAs may be provided in the … HE-SIG-B field”; [0128]; [0149]; [0151] “A HE -SIG-B field may include spatial stream allocation information”; [0146]; [0158]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the HE-SIG-B field teaching of Seok into the combined system/method of Kwon and Chun, as it would have allowed the indication of the allocated spatial streams to be included in a high efficiency (HE) signal-B (HE-SIG-B) field of the frame.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to effectively support MU-MIMO mode and OFDMA mode as well as improve UL MU-MIMO-mode or OFDMA-mode HE PPDU transmission of a plurality of STAs simultaneously transmitting to an AP (Seok; [0127]; [0145]; [0149]-[0151]).
	The combined system/method of Kwon, Chun and Seok does not explicitly disclose the first cyclic shift applied to a data portion of the HE frame subsequent to the common portion, the common portion preceding an HE-preamble of the HE frame.
	However, Yang discloses the first cyclic shift applied to a common portion of the HE frame and to a data portion of the HE frame subsequent to the common portion (“CSD may be used for transmitting the legacy preamble 270, the HE preamble 280, and/or the data symbols 298”; see Fig. 2; [0040]; [0045]note: frame 250 = HE frame,  legacy preamble 270= common portion, and data 298= data portion subsequent to the common portion (i.e., legacy preamble 270)), the common portion preceding an HE-preamble of the HE frame (see Fig. 2; legacy preamble 270 (i.e., common portion) preceding HE preamble 280 of the HE frame 250).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into the combined system/method of Kwon, Chun and Seok, as it would have allowed the first cyclic shift to be applied to a common portion of the HE frame and to a data portion of the HE frame subsequent to the common portion, the common portion preceding an HE-preamble of the HE frame.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 2: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above.  Yang further discloses wherein the first cyclic shift applies to a training field of an HE frame (“CSD may be used with respect to HE-LTFs”; [0048] “CSD may be applied to the symbols in the HE preamble 280”; Fig. 2; [0049] note HE-LTF (High Efficiency Long Training Field) of Frame 250 = training field of the HE frame).  
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the training field teaching of Yang into the combined system/method as it would allow the first cyclic shift to be applied to a training field of the HE frame.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 3: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above,  Kwon further discloses wherein the respective cyclic shifts further comprise a third cyclic shift (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]; [0058] note CSD3 = third cyclic shift) for a second spatial stream (“CSD may be specified … per space-time stream”; [0076]; [0058] the examiner interprets the spatial stream using CSD3 as a second spatial stream).  
As to claim 4: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above.  Kwon further discloses wherein to cause to send the HE frame (“The first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium (block 550)”; see Fig. 3; [0061]; [0050] “space-time stream”; see [0074]-[0076] the examiner interprets the processor instructing/executing instructions for the station to transmit as “causing to send”; see Fig. 3; [0066] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the 802.11ax high efficiency uplink multi-user simultaneous transmission/second frame transmitted as sending the HE frame) comprises the storage and processing circuitry (“memory 40” and “baseband processor 10”; see [0008]; [0066]) being further configured to cause to send the HE frame using a first antenna (“transmits the RF signal via the antenna unit 30”; Figs. 6 and 8; [0077]; [0070]), but does not explicitly disclose wherein the storage and processing circuitry are further configured to cause to send a second HE frame using a second antenna and the third cyclic shift.  
	However, Yang discloses wherein to cause to send the HE frame (“uplink transmissions” are high efficiency (HE) frame(s)/information; see [0050] with processor 504 and memory 506; see Fig. 5; [0055] the examiner interprets the processor instructing/executing instructions for the station to transmit as “causing to send” the uplink transmission(s)) comprises the storage and processing circuitry being further configured to cause to send the HE frame (see [0050]; [0055]) using a first antenna, wherein the storage and processing circuitry are further configured to cause to send a second HE frame using a second antenna and a third cyclic shift (“the STAs 410, 420, 430 may receiver user CSD offsets of 0 ns, -50 ns, and -100 ns, respectively via a trigger message (e.g., the trigger message 216). The STA 410 may modify the initial set of CSD values [0 -400 -200 -600] ns based on the user CSD offset. In an aspect, the STA 410 may modify the initial set of CSD values [0 -400 -200 -600] for the antennas 412, 414, 416, 418 based on a 0 ns user CSD offset and have the same set of CSD values.”; [0050] the examiner interprets STA 410 sends uplink transmission using antenna 412 with CSD=0 and sends additional uplink transmission using antenna 416 (i.e., second antenna) with CSD=-200 (i.e., third cyclic shift)).   
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the second antenna teaching of Yang into the combined system/method as it would allow the storage and processing circuitry to be further configured to cause to send a second HE frame using a second antenna and the third cyclic shift.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 5: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses wherein the first cyclic shift applies to a frequency (“All scheduled STAs… transmit their uplink frame in their respective designated resource… where each STA applies a cyclic shift value on a first part of the uplink frame (e.g., the common part), as indicated in the first frame”; [0050] the examiner interprets the station transmitting on the designated resource (i.e., frequency resource) using the respective cyclic shift as the first cyclic shift being applied to a frequency), wherein to cause to send the HE frame comprises the storage and processing circuitry being further configured to cause to send the HE frame using the frequency (“All scheduled STAs… transmit their uplink frame in their respective designated resource”; [0050] note: designated resource (i.e., frequency resource) = a frequency).  
As to claim 6:  
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses wherein the frame received from the access point further comprises a trigger frame indicating scheduling information (a first STA receives a first frame from an AP, where the first frame includes scheduling information”; see [0058]; [0050]), wherein to cause to send the HE frame comprises the storage and processing circuitry being further configured to cause to send the HE frame (“The first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium (block 550)”; see Fig. 3; [0061]; [0050] the examiner interprets the memory with processor instructing/executing instructions for the station to transmit as “causing to send”; see Fig. 3; [0066] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the 802.11ax high efficiency uplink multi-user simultaneous transmission/second frame as the HE frame) according to the scheduling information (All scheduled STAs that successfully receive the first frame (e.g., at least the part of the first frame that includes scheduling information pertaining to itself) transmit their uplink frame in their respective designated resource; see [0050]), the scheduling information indicative of the respective cyclic shifts (“the cyclic shift value is determined based on the scheduling information included in the first frame”; [0060] “the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]; [0058] note: the frame/scheduling information includes at least STA1, STA2 and STA3 as well as a respective CSD1, CSD2 and CSD3 for each STA).     
 As to claim 7:  
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses a transceiver configured to transmit and receive wireless signals (transceiver 20 configured to transmit and receive; see Fig. 6 elements 20-22; [0069] [0077]; [0079]).  
As to claim 8: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses one or more antennas coupled to the transceiver (“antenna unit 30 includes one or more antennas”; see Fig. 6 element 30; [0070] note: antenna unit 30 coupled to RF transceiver 20).
As to claim 15: 
Kwon discloses a method for determining a cyclic shift for a wireless transmission (“The method includes… determining a cyclic shift value… applying the cyclic shift value to the common part and transmitting the second frame to the AP”; see Figs. 3 and 5A; Abstract), the method comprising: 
 identifying, by one or more processors (“baseband processor 10”; see Fig. 6; [0008]; [0066]) of a first station device (first station (STA); see Fig. 6; Abstract; [0008]; [0066]), a frame received from an access point (“a first STA receives a first frame from an AP”; see [0058]; [0050]), wherein the frame comprises an “indication of” the first station device (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050] note: STA1 = first station device), and 45366385.1AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 5 of 11an indication of a number of respective cyclic shifts allocated to devices (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]; [0058] note: the frame includes at least STA1, STA2 and STA3 as well as a respective CSD for each STA, accordingly the number of CSDs is three for the three devices indicated in the frame (i.e., number of respective cyclic shifts allocated to devices)), the respective cyclic shifts comprising a first cyclic shift indicative of a first propagation delay and a second cyclic shift indicative of a second propagation delay (“the STA applies different cyclic shift values … experience different path delay”; [0041]; [0050] “The CSD may be specified … per space-time stream”; [0076]; [0058]  the examiner interprets there are at least two CSDs where CSD1 (i.e., first cyclic shift) and CSD2 (second cyclic shift) each experience different respective path delays (i.e., first and second propagation delay).  The examiner also interprets CSD1 and CSD2 are specified per space-time stream (i.e., space streams indicative of first and second cyclic shift); note specified per = indicative of), wherein the first cyclic shift is different than the second cyclic shift (“each scheduled STA applies a different cyclic shift value”; see [0050]); 
determining, by the one or more processors (“baseband processor 10”; see Fig. 6; [0008]; [0066]) and based on the “indication”, that the first cyclic shift applies to the first station device (“The first STA determines a cyclic shift value to be applied… the cyclic shift value is determined based on an explicit indication of the cyclic shift value in the first frame (i.e., the first STA uses the cyclic shift value that has been assigned to it in the first frame)”; see [0060]; [0050]); and 
causing to send, by the one or more processors (“baseband processor 10”; see Fig. 6; [0008]; [0066]), a HE frame in a spatial stream using the first cyclic shift (“The first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium (block 550)”; see Fig. 3; [0061]; [0050] “space-time stream”; see [0074]-[0076] the examiner interprets the processor instructing/executing instructions for the station to transmit as “causing to send”; see Fig. 3; [0066] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the 802.11ax high efficiency uplink multi-user simultaneous transmission/second frame transmitted using a spatial stream using the corresponding cyclic shift as sending a HE frame in a spatial stream using the first cyclic shift) applied to a common portion of the HE frame (“a second frame having a common part and a user-specific part, where the second frame is to be transmitted simultaneously with frames generated by the one or more other STAs, according to the scheduling information, determine a cyclic shift value to be applied to the common part of the second frame”; [0008]“The common part may include the legacy parts of the physical (PHY) layer preamble such as Legacy Short Training Field (L-STF), Legacy Long Training Field (L-LTF), Legacy Signal Field (L-SIG), a Repeated L-SIG Field (RL-SIG), and High Efficiency Signal A Field (RE-SIG-A)”; [0033]; [0046]).  
	Kwon does not explicitly disclose the “indication of” the first station device corresponds to an address associated with the first station device.
However, Chun discloses the frame received from the access point (“AP… transmitting a UL MU trigger frame 2310”; Fig. 23; [0427]-[0428] note: STA receives frame 2310 from the AP), wherein the frame comprises an address associated with the first station device (“trigger frame 2310 may include control information such as STA identifier (ID)/address information, resource allocation information to be used by each STA”; [0429] STA/STA1 = first station device), and that the indication of the first station device corresponds to an address associated with the first station device (“For example, the STA ID/address information may sequentially indicate the STA 1 to the STA 3”; [0452] “the STA 1 to the STA 3 each may receive allocation of different frequency resources for uplink data frame transmission based on STA ID/address information and resource allocation information included in the UL MU trigger frame 3110”; [0450] note: STA1 = first station device).
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Kwon’s indication of the first station device with Chun’s indication that corresponds to an address associated with the first station device as it would allow Kwon’s frame to comprise an address associated with the first station device and to determine, based on the address, that the first cyclic shift applies to the first station device.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to have the station easily identify itself for participation in UL MU transmission (Chun; [0440]).
The combined system/method of Kwon and Chun does not explicitly disclose wherein the indication of the allocated spatial streams is included in a high efficiency (HE) signal-B (HE-SIG-B) field of the frame.
However, Seok discloses wherein the indication of the allocated spatial streams is included in a high efficiency (HE) signal-B (HE-SIG-B) field of the frame (“the number of spatial streams to be transmitted to each of the HE STAs may be provided in the … HE-SIG-B field”; [0128]; [0149]; [0151] “A HE -SIG-B field may include spatial stream allocation information”; [0146]; [0158]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the HE-SIG-B field teaching of Seok into the combined system/method of Kwon and Chun, as it would have allowed the indication of the allocated spatial streams to be included in a high efficiency (HE) signal-B (HE-SIG-B) field of the frame.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to effectively support MU-MIMO mode and OFDMA mode as well as improve UL MU-MIMO-mode or OFDMA-mode HE PPDU transmission of a plurality of STAs simultaneously transmitting to an AP (Seok; [0127]; [0145]; [0149]-[0151]).
	The combined system/method of Kwon, Chun and Seok does not explicitly disclose the first cyclic shift applied to a data portion of the HE frame subsequent to the common portion, the common portion preceding an HE-preamble of the HE frame.
	However, Yang discloses the first cyclic shift applied to a common portion of the HE frame and to a data portion of the HE frame subsequent to the common portion (“CSD may be used for transmitting the legacy preamble 270, the HE preamble 280, and/or the data symbols 298”; see Fig. 2; [0040]; [0045]note: frame 250 = HE frame,  legacy preamble 270= common portion, and data 298= data portion subsequent to the common portion (i.e., legacy preamble 270)), the common portion preceding an HE-preamble of the HE frame (see Fig. 2; legacy preamble 270 (i.e., common portion) preceding HE preamble 280 of the HE frame 250).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into the combined system/method of Kwon, Chun and Seok, as it would have allowed the first cyclic shift to be applied to a common portion of the HE frame and to a data portion of the HE frame subsequent to the common portion, the common portion preceding an HE-preamble of the HE frame.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 16: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above.  Yang further discloses wherein the first cyclic shift applies to a training field of an HE frame (“CSD may be used with respect to HE-LTFs”; [0048] “CSD may be applied to the symbols in the HE preamble 280”; Fig. 2; [0049] note HE-LTF (High Efficiency Long Training Field) of Frame 250 = training field of the HE frame).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training field teaching of Yang into the combined system/method as it would allow the first cyclic shift to be applied to a training field of the HE frame.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 17: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses wherein the respective cyclic shifts further comprise a third cyclic shift (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]; [0058] note CSD3 = third cyclic shift) for a second spatial stream (“CSD may be specified … per space-time stream”; [0076]; [0058] the examiner interprets the spatial stream using CSD3 as a second spatial stream).
As to claim 18: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses wherein causing to send the HE frame (“The first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium (block 550)”; see Fig. 3; [0061]; [0050] “space-time stream”; see [0074]-[0076] the examiner interprets the processor instructing/executing instructions for the station to transmit as “causing to send”; see Fig. 3; [0066] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the 802.11ax high efficiency uplink multi-user simultaneous transmission/second frame transmitted as sending the HE frame) comprises causing to send the HE frame using a first antenna (“transmits the RF signal via the antenna unit 30”; Figs. 6 and 8; [0077]; [0070]), but does not explicitly disclose the method further comprising causing to send a second HE frame using a second antenna and the third cyclic shift.  
	However, Yang discloses wherein causing to send the HE frame (“uplink transmissions” are high efficiency (HE) frame(s)/information; see [0050] with processor 504 and memory 506; see Fig. 5; [0055] the examiner interprets the processor instructing/executing instructions for the station to transmit as “causing to send” the uplink transmission(s)) comprises causing to send the HE frame (see [0050]; [0055]) using a first antenna, the method further comprising causing to send a second HE frame using a second antenna and the third cyclic shift (“the STAs 410, 420, 430 may receiver user CSD offsets of 0 ns, -50 ns, and -100 ns, respectively via a trigger message (e.g., the trigger message 216). The STA 410 may modify the initial set of CSD values [0 -400 -200 -600] ns based on the user CSD offset. In an aspect, the STA 410 may modify the initial set of CSD values [0 -400 -200 -600] for the antennas 412, 414, 416, 418 based on a 0 ns user CSD offset and have the same set of CSD values.”; Abstract; [0050] the examiner interprets STA 410 sends uplink transmission using antenna 412 with CSD=0 and sends additional uplink transmission using antenna 416 (i.e., second antenna) with CSD=-200 (i.e., third cyclic shift)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the second antenna teaching of Yang into the combined system/method as it would allow the method to further comprise causing to send a second HE frame using a second antenna and the third cyclic shift  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 19: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses wherein the first cyclic shift applies to a frequency (“All scheduled STAs… transmit their uplink frame in their respective designated resource… where each STA applies a cyclic shift value on a first part of the uplink frame (e.g., the common part), as indicated in the first frame”; [0050] the examiner interprets the station transmitting on the designated resource (i.e., frequency resource) using the respective cyclic shift as the first cyclic shift being applied to a frequency), wherein causing to send the HE frame comprises causing to send the HE frame using the frequency (“All scheduled STAs… transmit their uplink frame in their respective designated resource”; [0050] note: designated resource (i.e., frequency resource) = a frequency).  
As to claim 20: 
The combined system/method of Kwon, Chun, Seok and Yang discloses the invention set forth above, Kwon further discloses wherein the frame received from the access point further comprises a trigger frame indicating scheduling information indicative of the respective cyclic shifts (“the cyclic shift value is determined based on the scheduling information included in the first frame”; [0060] “the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]; [0058] note: the frame/scheduling information includes at least STA1, STA2 and STA3 as well as a respective CSD1, CSD2 and CSD3 for each STA), wherein causing to send the HE frame comprises causing to send the HE frame (“The first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium (block 550)”; see Fig. 3; [0061]; [0050] the examiner interprets the memory with processor instructing/executing instructions for the station to transmit as “causing to send”; see Fig. 3; [0066] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the 802.11ax high efficiency uplink multi-user simultaneous transmission/second frame as the HE frame) according to the scheduling information (All scheduled STAs that successfully receive the first frame (e.g., at least the part of the first frame that includes scheduling information pertaining to itself) transmit their uplink frame in their respective designated resource; see [0050]).     

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2016/0241315 A1) in view of Chun (US 2018/0310330 A1) in view of Kwon et al. (US 2016/0081087 A1 with provisional application no. 62/050,072, hereinafter “Kwon ‘087”) and further in view of Yang (US 2016/0099764 A1).  
As to claim 9: 
Kwon discloses a non-transitory computer-readable medium storing computer- executable instructions which when executed by one or more processors result in performing operations (“memory 40” and “baseband processor 10”; see Figs. 5B and 6; [0065]; [0091]) comprising: 
 determining allocated spatial streams (“where the first frame includes scheduling information … the scheduling information may assign different STAs to different … spatial streams”; Fig. 5B; [0058]; [0074]; [0083]; note: spatial streams = number of spatial streams, assign = allocated) to which to apply respective cyclic shifts (“The CSD may be specified … per space-time stream”; [0076]; [0058] ), the respective cyclic shifts comprising a first cyclic shift and a second cyclic shift, the first cyclic shift indicative of a first propagation delay and the second cyclic shift indicative of a second propagation delay (“the STA applies different cyclic shift values … experience different path delay”; [0041]; [0050] “The CSD may be specified … per space-time stream”; [0076]; [0060]; [0058]  the examiner interprets there are at least two CSDs where CSD1 (i.e., first cyclic shift) and CSD2 (second cyclic shift) each experience different respective path delays (i.e., first and second propagation delay).  The examiner also interprets CSD1 and CSD2 are specified per space-time stream (i.e., space streams indicative of first and second cyclic shift); note specified per = indicative of), wherein the first cyclic shift applies to a first uplink transmission, and wherein the second cyclic shift applies to a second uplink transmission (“AP wishes to schedule an uplink multi-user simultaneous transmission…The plurality of STAs may apply their respective assigned cyclic shift value during the uplink multi-user simultaneous transmission”; see [0064] “the STA applies different cyclic shift values”; [0041]; [0050] the examiner interprets the first cyclic shift assigned and used by STA1 for its uplink transmission to the AP as a first cyclic shift applied to a first uplink transmission and the second cyclic shift assigned and used by STA2 for its uplink transmission to the AP as a second cyclic shift applied to a second uplink transmission); 
generating a high efficiency (HE) frame (“AP generates a frame”; [0064] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the frame transmitted is a HE frame) comprising an “indication of” a device (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]), and “scheduling information” (“the frame includes scheduling information”; see [0064]), the “scheduling information” comprising an indication of a number of respective cyclic shifts allocated to devices, the respective cyclic shifts comprising the first cyclic shift and the second cyclic shift (“All scheduled STAs that successfully receive the first frame (e.g., at least the part of the first frame that includes scheduling information pertaining to itself) transmit their uplink frame in their respective designated resource at a predetermined time (T1) after reception of the first frame, where each STA applies a cyclic shift value on a first part of the uplink frame (e.g., the common part), as indicated in the first frame. Thus, STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3.”see Fig. 3, [0049]-[0050] “the cyclic shift value is determined based on the scheduling information included in the first frame”; [0060] “the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050]; [0058] note: the frame/scheduling information includes at least STA1, STA2 and STA3 as well as a respective CSD1, CSD2 and CSD3 for each STA, accordingly the number of CSDs is three for the three devices indicated in the frame (i.e., number of respective cyclic shifts allocated to devices)), wherein the “indication” indicates that the first cyclic shift applies to the device (“the first frame indicates that STA1 should apply cyclic shift value of CSD1”; [0050]); 
causing to send the HE frame (“The AP then transmits the frame to the plurality of STAs through a wireless medium (block 570)”; [0064]  the examiner interprets the processor instructing/executing instructions for the AP to transmit as “causing to send”; see Fig. 5B; [0065]; [0091]); and45366385.1AMENDMENT AND RESPONSE TO FINAL OFFICE ACTIONPage 4 of 11 
identifying the first uplink transmission received according to the first cyclic shift (“first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium”; [0061]; “decode multiple frames transmitted by different STAs”; [0033]-[0034] the examiner interprets as the AP decoding (i.e., identifying) the second frame of the first STA (i.e., first uplink transmission) using the cyclic shift/CSD1 of the first STA (i.e., first cyclic shift)), wherein the first cyclic shift is applied to a common portion of the first uplink transmission (“a second frame having a common part and a user-specific part, where the second frame is to be transmitted simultaneously with frames generated by the one or more other STAs, according to the scheduling information, determine a cyclic shift value to be applied to the common part of the second frame”; [0008]“The common part may include the legacy parts of the physical (PHY) layer preamble such as Legacy Short Training Field (L-STF), Legacy Long Training Field (L-LTF), Legacy Signal Field (L-SIG), a Repeated L-SIG Field (RL-SIG), and High Efficiency Signal A Field (RE-SIG-A)”; [0033]; [0046]).
Kwon does not explicitly disclose the “indication of” the device corresponds to an address associated with the device. 
However, Chun discloses the frame received from the access point (“AP… transmitting a UL MU trigger frame 2310”; Fig. 23; [0427]-[0428] note: STA receives frame 2310 from the AP), wherein the frame comprises an address associated with the device (“trigger frame 2310 may include control information such as STA identifier (ID)/address information, resource allocation information to be used by each STA”; [0429]), and that the indication of the device corresponds to an address associated with the device (“For example, the STA ID/address information may sequentially indicate the STA 1 to the STA 3”; [0452] “the STA 1 to the STA 3 each may receive allocation of different frequency resources for uplink data frame transmission based on STA ID/address information and resource allocation information included in the UL MU trigger frame 3110”; [0450]).
It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to modify Kwon’s indication of the device with Chun’s indication that corresponds to an address associated with the device as it would allow Kwon’s HE frame to comprise an address associated with the device, wherein the address indicates that the first cyclic shift applies to the device.  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to have the station easily identify itself for participation in UL MU transmission (Chun; [0440]). 
The combined system/method of Kwon and Chun does not explicitly disclose the “scheduling information” is included in a HE-signal-B (HE-SIG-B) field of the frame.
However, Kwon ‘087 discloses “scheduling information” is included in a HE-signal-B (HE-SIG-B) field of the frame (“scheduling information is present in a second signaling field (e.g., HE-SIG-B) of the frame”; see [0011]; [0061]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kwon ‘087, where the “scheduling information” is included in a HE-SIG-B field of the frame, into the combined system/method of Kwon and Chun, as it would have allowed the cyclic shift indication (included in the “scheduling information”) to be included in a HE-SIG-B field of the frame (i.e., HE-SIG-B field comprising a cyclic shift indication, and HE frame comprising the HE-SIG-B field”).  Such combination would have been obvious as the reference are from analogous art, where a motivation would have been to assist the wireless device in determining the appropriate segment/sub-band that is intended to be used by the wireless device for reception/transmission of data in order to avoid packet collision between wireless devices (Kwon ‘087; [0010]; [0047]-[0048]).
The combined system/method of Kwon, Chun and Kwon ‘087 does not explicitly disclose wherein the first cyclic shift is applied to a data portion of the first uplink transmission subsequent to the common portion, the common portion preceding an HE-preamble of the first uplink transmission.
	However, Yang discloses the first cyclic shift is applied to a common portion of the first uplink transmission and to a data portion of the first uplink transmission subsequent to the common portion (“CSD may be used for transmitting the legacy preamble 270, the HE preamble 280, and/or the data symbols 298”; see Fig. 2; [0040]; [0045]note: frame 250 = first uplink transmission,  legacy preamble 270= common portion, and data 298= data portion subsequent to the common portion (i.e., legacy preamble 270)), the common portion preceding an HE-preamble of the first uplink transmission (see Fig. 2; [0040] legacy preamble (i.e., common portion) preceding HE preamble 280 of the frame 250 for uplink transmission).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yang into the combined system/method of Kwon, Chun and Kwon ‘087 as it would have allowed the first cyclic shift to be applied to a common portion of the first uplink transmission and to a data portion of the first uplink transmission subsequent to the common portion, the common portion preceding an HE-preamble of the first uplink transmission.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 10:  
The combined system/method of Kwon, Chun, Kwon ‘087 and Yang discloses the invention set forth above.  Kwon and Yang further discloses wherein the first cyclic shift applies to a training field of the first uplink transmission (see Kwon “AP wishes to schedule an uplink multi-user simultaneous transmission. The AP generates a frame, where the frame includes scheduling information for scheduling a simultaneous uplink transmission for a plurality of STAs, where the frame includes, for each of the plurality of STAs, an indication of a cyclic shift value assigned to that STA (block 560)…The plurality of STAs may apply their respective assigned cyclic shift value during the uplink multi-user simultaneous transmission”; see [0064]; [0033]; [0046] the examiner interprets the first cyclic shift assigned and used by STA1 for its uplink transmission as a first cyclic shift applied to the first uplink transmission; see Yang: “CSD may be used with respect to HE-LTFs”; [0048] “CSD may be applied to the symbols in the HE preamble 280”; Fig. 2; [0049] note HE-LTF (High Efficiency Long Training Field) of Frame 250 = training field of the first uplink transmission).   	
As to claim 11:   
The combined system/method of Kwon, Chun, Kwon ‘087 and Yang discloses the invention set forth above.  Kwon further discloses wherein identifying the first uplink transmission (“first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium”; [0061]; “decode multiple frames transmitted by different STAs”; [0033]-[0034] the examiner interprets as the AP decoding (i.e., identifying) the second frame of the first STA (i.e., first uplink transmission)) comprises identifying the first uplink transmission received in a first spatial stream (“scheduling information may assign different STAs to different frequency resources or spatial streams”; [0058] “All scheduled STAs that successfully receive the first frame… transmit their uplink frame in their respective designated resource”; [0050] the examiner interprets the spatial stream assigned to STA1 as the first spatial stream), the operations comprising identifying the second uplink transmission received according to the second cyclic shift (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050] the examiner interprets the second cyclic shift assigned and used by STA2 for its uplink transmission to the AP as second uplink transmission received according to the second cyclic shift) in a second spatial stream (“CSD may be specified … per space-time stream”; [0076]; [0058] the examiner interprets the spatial stream using CSD2 as a second spatial stream).  
As to claim 12: 
The combined system/method of Kwon, Chun, Kwon ‘087 and Yang discloses the invention set forth above, Kwon further discloses wherein the device is a first station device (“the first frame indicates that STA1 should apply cyclic shift value of CSD1”; see [0050] note STA1 = first station device), wherein identifying the first uplink transmission comprises identifying the first uplink transmission received from the first station device (“first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium”; [0061]; “decode multiple frames transmitted by different STAs”; [0033]-[0034] the examiner interprets as the AP decoding (i.e., identifying) the second frame of the first STA (i.e., first uplink transmission) received from the first STA), and wherein identifying the second uplink transmission (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2”; see [0050] the examiner interprets the second cyclic shift assigned and used by STA2 for its uplink transmission to the AP as second uplink transmission) comprises identifying the second uplink transmission received from a second station device (“first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium”; [0061]; “decode multiple frames transmitted by different STAs”; [0033]-[0034] “Each STA that participates in the uplink multi-user simultaneous transmission may perform similar operations”; [0022] the examiner interprets as, similar to the first STA, the AP decodes (i.e., identifies) the second frame of the second STA (i.e., second uplink transmission) received from the second STA).  
As to claim 13: 
The combined system/method of Kwon, Chun, Kwon ‘087 and Yang discloses the invention set forth above.  Kwon further discloses wherein identifying the first uplink transmission (“first STA then applies the cyclic shift value to the common part of the second frame (block 540) and transmits the second frame to the AP through a wireless medium”; [0061]; “decode multiple frames transmitted by different STAs”; [0033]-[0034] the examiner interprets as the AP decoding (i.e., identifying) the second frame of the first STA (i.e., first uplink transmission)) comprises identifying the first uplink transmission received from a first antenna (“transmits the RF signal via the antenna unit 30”; Figs. 6 and 8; [0077]; [0070] the examiner interprets the stations transmitting the first uplink transmission (to the AP) using an antenna), and wherein identifying the second uplink transmission (“the first frame indicates that STA1 should apply cyclic shift value of CSD1, STA2 should apply cyclic shift value of CSD2, and STA3 should apply cyclic shift value of CSD3”; see [0050] the examiner interprets the second cyclic shift assigned and used by STA2 for its uplink transmission to the AP as second uplink transmission received according to the second cyclic shift) , but does not explicitly disclose comprises identifying the second uplink transmission received from a second antenna.
	However, Yang discloses wherein identifying the first uplink transmission comprises identifying the first uplink transmission received from a first antenna, and wherein identifying the second uplink transmission comprises identifying the second uplink transmission received from a second antenna (“each of the 4 antennas for the STAs 410, 420, 430 may have information to transmit to an AP”; [0050] “the STAs 410, 420, 430 may receiver user CSD offsets of 0 ns, -50 ns, and -100 ns, respectively via a trigger message (e.g., the trigger message 216). The STA 410 may modify the initial set of CSD values [0 -400 -200 -600] ns based on the user CSD offset. In an aspect, the STA 410 may modify the initial set of CSD values [0 -400 -200 -600] for the antennas 412, 414, 416, 418 based on a 0 ns user CSD offset and have the same set of CSD values.”; [0050] the examiner interprets the AP receiving/identifying uplink transmission from STA 410 received from antenna 412 (i.e., first antenna) using CSD=0 and receiving/identifying additional uplink transmission from antenna 416 (i.e., second antenna) using CSD=-200)
	It would have been obvious for one of ordinary skill in the art before the effective filing
date of the claimed invention to combine the second antenna teaching of Yang into the combined system/method as it would allow identifying the second uplink transmission to comprise identifying the second uplink transmission received from a second antenna.  Such combination would have been obvious as the references are from analogous art, where a motivation would have been to reduce/avoid unintentional beamforming, ease the AGC settings, and to provide diversity for users/STAs (Yang; [0038]).
As to claim 14: 
The combined system/method of Kwon, Chun, Kwon ‘087 and Yang discloses the invention set forth above, Kwon further discloses wherein generating the HE frame (“AP generates a frame”; [0064] High efficiency wlan standardization (IEEE 802.11ax) used in the frame(s); see [0028]; [0033] the examiner interprets the frame transmitted is a HE frame)  further comprises generating the HE frame comprising a second indication of a transmission schedule (“a first STA receives a first frame from an AP, where the first frame includes scheduling information for scheduling a simultaneous uplink transmission for the first STA and one or more other STAs (block 510). In one embodiment, the scheduling information may assign different STAs to different frequency resources or spatial streams”; see [0058]; [0050]) indicative of  the allocated spatial streams (“the scheduling information may assign different STAs to different frequency resources or spatial streams”; [0058]; [0060]).    
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kishigami et al. (US 2010/0075693 A1) describes an apparatus that extracts cyclic shift delay amount information transmitted from a base station, which then performs cyclic-shift-delayed transmission  (see [0027]; [0179]). 
Yang et al. (US 2016/0099764 A1) describes an AP transmitting CSD indication to a STA where the STA uses different CSD per antenna for uplink transmission, similarly an AP transmitting CSD indication to a plurality of STAs, where each STA uses a different CSD for uplink transmission (see [0043] and [0050]).  
Ahn et al. (US 2017/0325223 A1) describes a terminal obtaining an identifier and information on the bandwidth of the frequency band allocated to the terminal through an HE-SIG B field (see [0212]). 
Lin et al. (US 2019/0222393 A1) describes an HE-SIG-B field mainly used to carry resource scheduling information that is read by a STA. (see [0052]-[0053]; [0107]). 
Hedayat (US 2016/0119927 A1) describes an AP transmitting a frame to STAs indicating, in an HE SIG-B field, the identifier of each of the STAs along with the scheduled sub-bands (see [0104]; [0146]). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250. The examiner can normally be reached M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARIELA VIDAL CARPIO/Primary Examiner, Art Unit 2476                                                                                                                                                                                                        3